     Case 2:19-cv-01415-MCE-CKD Document 21 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL,                                     No. 2:19-cv-1415 MCE CKD P
12                       Petitioner,
13           v.                                         ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 7, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 16. Petitioner has

23   filed objections to the findings and recommendations, and Respondent has filed a reply to the

24   objections. ECF Nos. 19, 20.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
     Case 2:19-cv-01415-MCE-CKD Document 21 Filed 06/29/20 Page 2 of 2

 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations filed April 7, 2020 (ECF No. 16), are ADOPTED

 3   in full;

 4              2. Respondent’s motion to dismiss (ECF No. 11) is GRANTED;

 5              3. Petitioner’s application for a writ of habeas corpus is DISMISSED as time-barred;

 6              4. The Clerk of the Court is directed to close the case; and

 7              5. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 8   2253.

 9              IT IS SO ORDERED.

10   Dated: June 26, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
